TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00407-CR


In re Stephanie Larsen



John Wesley Horn, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 38777, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


O R D E R   T O   S H O W   C A U S E


PER CURIAM

	This is a contempt proceeding ancillary to John Wesley Horn's appeal.  The subject
of this proceeding is court reporter Stephanie Larsen, who has failed to comply with our order to file
the reporter's record.
	Appellant filed his notice of appeal on June 8, 2011, and the clerk's record was
filed on October 3, 2011.  On January 24, 2012, we ordered Ms. Larsen to file the reporter's record
no later than February 24, 2012.  To date, the record has not been filed and Larsen has not
communicated with the Court about this case.
	We hereby order Stephanie Larsen to appear in person on April 9, 2012, at 1:30 p.m.,
in the courtroom of this Court, located in the Price Daniel, Sr. Building, 209 West 14th St., City of
Austin, Travis County, Texas, to show why she should not be held in contempt and sanctions
imposed for her failure to obey the January 24, 2012 order of this Court.  This order to show cause
will be withdrawn and Ms. Larsen will be relieved from her obligation to appear before this Court
as above ordered if the reporter's record is received by the clerk of this Court no later than12:00 p.m.
on April 6, 2012.
	It is ordered March 21, 2012.


Before Justices Justices Puryear, Rose and Goodwin
Do Not Publish